Citation Nr: 9916228	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for phobic reaction, panic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to September 
1984, and from August 1986 to February 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which increased the evaluation for 
phobic reaction, panic disorder from noncompensable to 10 
percent effective August 4, 1996.  The veteran's notice of 
disagreement was received in September 1997.  In a December 
1997 rating action the effective date of the 10 percent 
evaluation was changed to March 29, 1994.  A statement of the 
case was mailed to the veteran in January 1998.  The 
veteran's substantive appeal was received in February 1998.  
In September 1998, the veteran testified at a personal 
hearing at the RO before a hearing officer.  In an October 
1998 determination, the hearing officer increased the 
veteran's disability rating to 30 percent effective April 14, 
1997.  This action was implemented in an October 1998 rating 
decision.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating for phobic reaction, panic disorder remains 
in appellate status from the beginning of the appeal which is 
March 29, 1994.  

In the September 1997 rating decision, entitlement to service 
connection for hearing loss and tinnitus were denied.  In the 
same rating decision, the 10 percent rating for service-
connected bilateral anterior metatarsalgia was confirmed and 
continued.  In a September 1997 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  Since a notice of disagreement has not been 
received, the issues of entitlement to service connection for 
hearing loss and tinnitus, and entitlement to a rating higher 
than 10 percent for bilateral anterior metatarsalgia are not 
in appellate status and before the Board at this time.


REMAND

In this case the appeal has been open since March 29, 1994 
and during this period the regulations for evaluating 
psychiatric disorders changed.  Therefore the veteran should 
be evaluated under the old criteria and the new criteria and 
the most favorable should be assigned.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Board also notes that the examiner in October 1998 
recommended that the veteran be given psychological testing 
to test his cognitive abilities.  In view of this and the 
need to evaluate the veteran under the old and new criteria 
for psychiatric disorders the Board finds that another 
examination should be conducted.
In addition, since this matter is being remanded for further 
development, the Board notes that the veteran receives 
regular treatment from the Columbia VA Medical Center.  As 
such, recent treatment records from this facility, which are 
not currently in the claims file should be requested and 
associated with the record.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran since service, 
which are not currently in the claims 
file and associate them with the claims 
file.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination which 
should include psychological testing as 
recommended by the examiner in October 
1998.  The RO should provide the veteran 
with the provisions of 38 C.F.R. § 3.655 
(1998).  The RO should provide the 
examiner with the claims folder and the 
old and new criteria for rating the 
veteran's psychiatric disorder.  The 
examiner should first indicate his/her 
findings in relationship to the old 
criteria and then in relationship to the 
new criteria.  The examiner should note 
whether the claims folder and the old and 
new criteria were provided.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for phobic reaction, 
panic disorder with consideration of the 
old and new criteria and Karnas.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice but he may furnish additional evidence and 
argument while the case is in remand status.  The Board 
expresses no opinion, either factual or legal, as to the 
ultimate determination warranted in this case pending 
completion of the requested action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




